ICJ_028_AerialIncident1952_USA_SUN_1956-03-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AERIAL INCIDENT OF OCTOBER 7th, 1952

(UNITED STATES OF AMERICA wv. UNION
OF SOVIET SOCIALIST REPUBLICS)

ORDER OF MARCH 14th, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INCIDENT AERIEN DU 7 OCTOBRE 1952

(ÉTATS-UNIS D'AMÉRIQUE c. UNION DES
RÉPUBLIQUES SOCIALISTES SOVIÉTIQUES)

ORDONNANCE DU 14 MARS 1956
This Order should be cited as follows :

“Aerial incident of October 7th, 1952,
Order of March r4th, 1956: I.C. J. Reports 1956, p. 9.”

La présente ordonnance doit être citée comme suit :

« Incident aérien du 7 octobre 1952,
Ordonnance du 14 mars 1956: C. I. J. Recueil 1956, p. 9.»

 

Sales number 1 4 5
N° de vente:

 

 

 
INTERNATIONAL COURT OF JUSTICE

1956

March 14th »

General List: YEAR 1956
No. 28

March rath, 1956

AERIAL INCIDENT OF OCTOBER 7th, 1952

(UNITED STATES OF AMERICA v. UNION
OF SOVIET SOCIALIST REPUBLICS)

ORDER

Present : Vice-President Bapvawi, Acting President; President
Hackwortu ; Judges BASDEVANT, WINIARSKI, KLAESTAD,
Reap, Hsu Mo, ARMAND-UGoN, KOJEVNIKOV, Sir
Muhammad ZAFRULLA Kuan, Sir Hersch LAUTERPACHT,
MorRENO Quintana, CORDOVA ; Registrar LOPEZ OLIVAN.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Articles 36 and 48 of the Statute of the Court ;

Makes the following Order :

Whereas on June 2nd, 1955, the Ambassador of the United
States of America to the Netherlands filed in the Registry an
Application dated May 26th, 1955, and signed by the Agent of
the Government of the United States of America instituting
proceedings before the Court against the Government of the
Union of Soviet Socialist Republics on account of ‘certain willful
acts committed by fighter aircraft of the Soviet Government against
a United States Air Force B-29 aircraft and its crew off Hokkaido,

Japan, on October 7th, 1952” ;
4
IO AERIAL INCIDENT OF OCT. 7th, 1952 (ORDER OF I4 III 56)

Whereas the Application was duly communicated by the Registry
on June 4th, 1955, to the Ambassador of the Union of Soviet
Socialist Republics to the Netherlands ;

Whereas the Application was also duly communicated by the
Registry to the Members of the United Nations, through the
Secretary-General of the United Nations, and to the other States
entitled to appear before the Court ;

Whereas the Application contains the following paragraphs :

“The United States Government, in filing this application with
the Court, submits to the Court’s jurisdiction for the purposes of
this case. The Soviet Government appears not to have filed any
declaration with the Court thus far, although it was invited to do
so by the United States Government in the note annexed hereto.
The Soviet Government is, however, qualified to submit to the
jurisdiction of the Court in this matter and may upon notification of
this application by the Registrar, in accordance with the Rules of
the Court, take the necessary steps to enable the Court’s jurisdiction
over both parties to the dispute to be confirmed.

The United States Government thus founds the jurisdiction of
this Court on the foregoing considerations and on Article 36 (1)
of the Statute.”

Whereas the note annexed to the Application, which was
addressed on September 25th, 1954, by the Government of the
United States of America to the Government of the Union of
Soviet Socialist Republics, ends with the following passage :

“Since it appears that the Soviet Government has thus far not
filed with that Court any declaration of acceptance of the compulsory
jurisdiction of the Court, the United States Government invites
the Soviet Government to file an appropriate declaration with the
Court, or to enter into a Special Agreement, by which the Court
may be empowered in accordance with its Statute and Rules to
determine the issues of fact and law which have been set forth
herein ; and the Soviet Government is requested to inform the
United States Government in its reply to the present note of its
intentions with respect to such a declaration or Special Agreement.”

Whereas in a letter dated August 26th, 1955, from the Chargé
d’affaires of the Union of Soviet Socialist Republics in the Nether-
lands to the Registry it was stated that :

“In its last note on this question, dated December 30th, 1954,
addressed to the Government of the United States of America, the
Government of the U.S.S.R. indicated that since the American
military aircraft violated the frontier of the U.S.S.R. and opened
fire without any reason upon Soviet fighter aircraft, responsibility
for the incident which occurred and for its consequences rests
entirely upon the American side ; in these circumstances the Soviet
Government cannot take into consideration the claim set forth in
II AERIAL INCIDENT OF OCT. 7th, 1952 (ORDER OF I4 I 56)

the note of the Government of the United States of America of
September 25th, 1954, and considers that the proposal that this case
should be referred for consideration to the International Court of
Justice is totally unfounded.

Having regard to the foregoing, the Soviet Government considers
that no question arises in this case which calls for a decision of the
International Court of Justice and it sees no reason why the question
should be dealt with by the International Court of Justice.”

Whereas a certified true copy of the above-mentioned letter was
communicated to the Agent of the Government of the United
States of America on August 20th, 1955;

Whereas the said letter of August 26th, 1955, does not constitute
on the part of the Government of the Union of Soviet Socialist
Republics either the appropriate declaration or consent to conclude
a Special Agreement ;

Whereas, in these circumstances, the Court finds that it has
not before it any acceptance by the Government of the Union
of Soviet Socialist Republics of the jurisdiction of the Court to
deal with the dispute which is the subject of the Application sub-
mitted to it by the Government of the United States of America
and that therefore it can take no further steps upon this Appli-
cation ;

THE COURT

orders that the case shall be removed from the list.

Done in English and French, the English text being authori-
tative, at the Peace Palace, The Hague, this fourteenth day of
March, one thousand nine hundred and fifty-six, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the United States of
America and to the Government of the Union of Soviet Socialist
Republics, respectively.

(Signed) A. BADAWI,
Vice-President.
(Signed) J. LOPEZ OLIVAN,

Registrar.
